Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 1 of 7 PageID #: 1
                                                                    FILED
                                                              US DISTRICT COURT
                                                              WESTERN DISTRICT
                                                                OF ARKANSAS
                                                                Nov 20, 2018
                                                             OFFICE OF THE CLERK




                                                          18-4157
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 2 of 7 PageID #: 2
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 3 of 7 PageID #: 3
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 4 of 7 PageID #: 4
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 5 of 7 PageID #: 5
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 6 of 7 PageID #: 6
Case 4:18-cv-04157-SOH Document 1   Filed 11/20/18 Page 7 of 7 PageID #: 7
